Citation Nr: 1741419	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) (claimed as mental disorder and sleep disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1990 to March 1991.  Thereafter he was a member of the U.S. Army Reserve, the Texas Army National Guard, and the Oklahoma National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, in an April 2016 decision, the Board issued a decision denying the present claim for service connection for an acquired psychiatric disorder in addition to claims for service connection for diabetes mellitus, type II, and a low back disorder.  In addition, the Board dismissed a withdrawn claim for entitlement to a TDIU and remanded a claim for service connection for bilateral hearing loss.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's April 2016 decision only as to its denial of service connection for an acquired psychiatric disorder and remanded that issue back to the Board for action consistent with the JMPR.  

In March 2017, the Board issued a decision remanding the Veteran's claim for additional development and denying service connection for bilateral hearing loss, which claim had been returned from remand.  Consequently, at this time, the only remaining issue pending on appeal is the Veteran's claim for service connection for an acquired psychiatric disorder.  

As discussed in further detail below, the Board finds that substantial compliance with the March 2017 remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent, credible and persuasive evidence does not establish that the Veteran's diagnosed psychiatric disorders are related to his active service or were incurred in or aggravated by a period of active duty for training.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise except for as set forth in the JMPR, which is discussed in more detail below and has been cured by subsequent remand and development.

In October 2011, the Veteran filed a claim seeking service connection for a mental disorder and a sleep disorder.  In May 2012 he filed a supplemental claim for service connection for PTSD.  He submitted several statements regarding his claim for service connection for PTSD indicating that he has "thinking of combat, field incident, Desert Storm ... painful experience," "thoughts of battle training and loud bangs of cannon fire ... serious combative training ... heard my friend had gotten killed ... excessive Army training ... Sgt. playing heading games," "combative exercises ... memories of active wartime," and "through various exercises in the Army - being yelled at and various Army exercises, soldiers, were shot by various backfire bullet on training exercises ... night fire ... 228 unit exercise."   See May 2012 VA 21-0781 and three July 2012 VA 21-4138s.  (Those statements, considered along with his service personnel records and telephonic contact with the Veteran, were determined to lack sufficient detail and information required to verify stressors in connection with his PTSD claim.  See June 2013 Formal Finding.)  In contrast, VA treatment records show the Veteran was diagnosed to have combat-related PTSD based upon his report of having been in combat in 1991 in the Persian Gulf War, deployed with an artillery unit, and witnessing several friends being killed in the line of duty.  See VA Mental Health and Psychology notes from December 22, 2011 to April 27, 2012.  

In addition, at the February 2016 Board hearing, the Veteran related his current psychiatric problems to be "picked on, bullied" in service.  He testified that he called his brother who was stationed in Germany and told him "I can't take this no more, I might commit suicide"; and his brother must have told their father because he was sent to mental health and was told he some kind of manic depressive disorder or schizophrenia.  He stated that it was in his records that VA has.  He further testified that he believes that his current mental health problems stem from that problem he had in the service.  He has submitted two medical statements in support of his claim from his private treating physician dated in March 2015 and February 2016 who stated that the Veteran has PTSD and "Mixed Anxiety, and Depressed moods adjustment disorders," respectively, and related these disorders to bullying the Veteran experienced both during his active and Reserve/National Guard service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a). like psychoses, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  However, a mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

In addition, with respect to the evidentiary standard for establishing the required in-service stressor, if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

As mentioned briefly in the Introduction to this decision, the Board previously issued a decision in April 2016 in which it denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include denying service connection for PTSD.  At that time, the evidence of record consisted of the Veteran's written and oral testimony, VA and private treatment records, the March 2015 and March 2016 private medical statements, and Social Security Administration (SSA) records.  A VA examination had not been obtained and the Board found that one was not necessary to make a decision on the claim because there was no competent, credible and probative evidence to suggest that the Veteran's diagnosed psychiatric disorders are the result of any event, injury or disease incurred or aggravated during his period of active military service or during a period of active duty for training (ACDUTRA).  Thus, it proceeded to adjudicate the claim without an examination.  

The Board denied the claim finding that the competent, credible, probative and persuasive evidence was against finding that the Veteran's current psychiatric disorder(s) was related to his active military service or was incurred during a period of ACDUTRA during his inactive service with either the Army Reserve or the National Guard.  With regard to his contention that he has PTSD due to service, the Board found that the Veteran's reported stressors were not credible as they were inconsistent with the contemporaneous service records.  The only stressor the Board found was viable was his report that he was exposed to loud rounds of artillery as his service records show he was assigned to an artillery unit and, therefore, that report was consistent with the circumstances of his service.  However, the Veteran's service records failed to demonstrate that he served in the Persian Gulf War.  Although he served during the period of the first Persian Gulf War, the Veteran's service records show he entered into active duty at the end of August1990 and was first assigned to Fort Sill, Oklahoma, for his initial training.  In December 1990, he was then permanently transferred to Schofield Barracks, Hawaii, and assigned to B Battery, 1st Battalion, 8th Field Artillery, 25th Infantry Division.  His military occupational specialty (MOS) was Cannon Crewmember.  He remained at this location until his discharge from active service at the beginning of March 1991.  

Consequently, the Board found the diagnosis of PTSD seen in the VA treatment records based on the Veteran's report of having served in combat in 1991 in the Persian Gulf War was based on an inaccurate factual premise and, therefore, afforded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  As for the March 2015 private physician's medical opinion that the Veteran's PTSD was related to "continuous bullying" during the Veteran's "years" of active duty, the Board did not afford it any probative value because it was not based on a verified stressor as the Veteran had failed to provide sufficient evidence for VA to assist him in obtaining corroborating evidence.  Furthermore, the Board found that the contemporaneous service records did not show evidence of "bullying" either during the Veteran's active duty or during his years in the Reserves and National Guard.  Thus the Board found the preponderance of the evidence was against finding that service connection for PTSD was warranted.

As for any remaining psychiatric disorders diagnosed, the Board found that the competent, credible, probative and persuasive evidence fails to demonstrate that their onset was during the Veteran's period of active duty or during a period of ACDUTRA or that they are otherwise related to his military service.  Specifically the Board found the Veteran's testimony at the February 2016 Board hearing as to continuity of symptomatology is not credible as it is contradicted by the contemporaneous evidence of record.  Specifically the Board found the service records to be more credible and probative as to the question of whether there was the onset of a psychiatric disorder in service.  

The active duty service treatment records do not establish the Veteran was diagnosed to have a psychiatric disorder during his period of active duty as evidenced by a February 1991 Mental Status Evaluation, which determined that there was no evidence that the Veteran had an emotional or mental disorder of psychiatric significance or of sufficient severity to warrant disposition through medical channels, and the problems presented by the Veteran were not amenable to hospitalization, brief treatment, a rehabilitative transfer, disciplinary action, retraining, or a MOS reclassification.  The Board acknowledged the presence of an intake/screening interview note dated January 31, 1991 at the Division Mental Health Service at Schofield Barracks in the Veteran's service treatment records, but found that it likely would not provide additional evidence because it was dated the same date as his commanding officer's counseling note indicating he was recommending the Veteran for discharge and thus was likely related to that rather than the Veteran's reports.  In addition, subsequent inactive service treatment records failed to show the Veteran had any psychiatric problems.  At a June 2002 National Guard enlistment examination, the Veteran checked "No" to having a history of or currently having any psychiatric symptoms, and no psychiatric abnormality was noted on examination.  Again in March 2003, the Veteran denied having any mental or psychological problems on a Texas Army National Guard Worksheet for Annual Medical Screening Certificate.  

With regard to the private physician's medical opinions, insofar as they placed the onset of the Veteran's psychiatric disorder(s) during his period of active military service, the Board found that the physician failed to provide any rationale for such an opinion as, in so much as the physician stated he was relying on the evidence, he failed to actually point to any actual evidence in the record to support his opinion but rather made blanket statements about the Veteran's service and his mental disorders being related thereto.  Thus, relying on Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Board found the opinions were to be afforded no probative value.  Furthermore, the Board acknowledged that the physician indicated he reviewed the Veteran's service records; however, his statements as to what those records show appear to be inconsistent with the official records or are, at least, an inaccurate history and, as such, lack probative value.  See Kowalski, supra.  

Thus, the preponderance of the evidence is against finding that any current psychiatric disorder had its onset in service or a continuity of symptomatology since service.  Furthermore, the Board found the competent, credible, probative and persuasive evidence fails to demonstrate that any current psychiatric disorder may otherwise by related to the Veteran's military service as there is no evidence of a psychiatric disorder for many years after the Veteran's active military service of even during his years of inactive service.

The earliest post-service medical evidence of a diagnosis of a mental health disorder is seen in the SSA records in mental health evaluations obtained in July and August of 2011.  As a result of a July 2011 psychological evaluation, the Veteran was diagnosed to have Axis I diagnoses of bipolar disorder and attention deficit/hyperactivity disorder, combined type, based upon reports symptoms consistent with those disorders, and Axis II diagnoses of borderline intellectual functioning and narcissistic personality disorder features based on his responses to psychological testing.  Significantly, at this evaluation, the Veteran reported having never had counseling and having no prior psychotropic medication for depression.  On August 2011 psychiatric evaluation, he was diagnosed to have dysthymic disorder based on his report that the source of his present situation, frustration, anxiety, disappointment, depression and poor self-esteem is that the mother of his two children left him and took his children with her and his failure to obtain custody of them due to his inability to find a good job and his remarrying four years ago but her leaving him two years later.  He further claimed his diabetes aggravated his feelings of inadequacy, helplessness, isolation and frustration.  Significantly, he again denied psychiatric treatment in the past.

Despite the Veteran's report to SSA of having mental health issues, the earliest post-service mental health treatment was in December 2011 when the Veteran visited the VA Emergency Department with complaints of depression and thoughts of hurting himself for the first time.  He reported having separated from his common law wife four years before and that she took their two daughters with her.  In the past year, his daughters were placed in foster care and he had not been able to talk with them for about eight months, which had been troubling to him.  Significantly, he reported having no prior treatment for depression or mood disorder.  He was assessed to have depression, not otherwise specified.  The Veteran was referred to the Mental Health Clinic for outpatient treatment.  At his initial Mental Health Clinic evaluation later in December, he again reported the onset of his depression to be six to eight months after he lost contact with his children.  At this time, he endorsed previous depressive episodes lasting four to six months similar to his current episode precipitated by financial problems, but not as intense.  The assessment was major depressive disorder, recurrent.  

In April 2012, the Veteran was diagnosed to have PTSD but, as previously discussed, this was based on the false premise that he served in combat in 1991 in the Persian Gulf War.  Of note, however, at this evaluation, the Veteran reported for the first time having psychotic symptoms including command-type hallucinations telling him to kill himself, hearing low voices talking to him, and having paranoia.  In June 2012, the Veteran presented to the Emergency Department for worsening depression with suicidal ideation.  He admitted to audio and visual hallucinations.  He was hospitalized and diagnosed to have a psychotic disorder, not otherwise specified.  In September 2012, his diagnosis was amended to major depressive disorder with psychotic features.  From September 2014 to date, his diagnosis has been listed as schizoaffective disorder.  

Based on this evidence, the Board found that, contrary to the Veteran's testimony in February 2016, the VA treatment records and the SSA evaluations from July and August 2011 clearly demonstrate that the Veteran reported he did not have any psychiatric treatment prior to July 2011.  In addition, the June 2002 and March 2003 National Guard records demonstrate the Veteran reported having no psychiatric problems at that time.  Moreover, the Veteran's reports at the August 2011 psychiatric evaluation and the December 2011 Emergency Department visit and mental health intake evaluation as to the cause and onset of his current mental health problems was that they were the result of personal and financial problems within the past six to eight months, to wit, the loss of his two children and his failure to get custody of them, his inability to find a good job, the end of a marriage, and dealing with his diabetes.  More significantly, the Veteran did not report any service related stressor, such as bullying, at these psychiatric evaluations and, when he finally report a service related stressor in April 2012, that report was false (combat service in Persian Gulf War). 

The Board again, as previously, found the private medical opinions not probative because they fail to provide rationales for the opinions offered.  Furthermore, the Board acknowledged the Veteran's belief that his current psychiatric disorders either had their onset during his service or were caused by his active military service; however, it found his lay statements concerning service connection were not competent and, therefore, not probative, evidence to establish a nexus exists between his current psychiatric disorder and his military service. 

For these reasons, the Board found the preponderance of the evidence was against finding that service connection for a psychiatric disorder was warranted and denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In September 2016, pursuant to the JMPR, the court vacated the Board's decision denying the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claim to the Board.  

In the JMPR, the parties agreed that the Board made two errors in denying the Veteran's claim.  One of those errors was in rendering a decision without ensuring that all service treatment records were obtained.  Specifically the parties pointed to a January 31, 1991 chronological record of medical care indicating that the Veteran was seen at the Division Mental Health Service at Schofield Barracks in Hawaii for an intake/screening interview.  No details about the intake/screening interview were provided, but the specialist who wrote the note stated that "[f]urther information can be found in this clinic's confidential files," and that "[a]ccess to this information will be on a 'need to know' basis . . . ."  The JMPR notes that "[t]his document suggests that additional service medical records, or, at the very least, 'other relevant records pertaining to' Veteran's active service held by a government entity, may exist.  38 U.S.C. § 5103A(c)(1)(A)."  On remand, the parties agreed that the Board must attempt to obtain any records associated with the Veteran's January 31, 1991 intake/screening interview at Division Mental Health Service pursuant to 38 C.F.R. § 3.159(c)(3) (providing that, in a compensation claim, VA will make efforts to obtain the claimant's service medical records, if relevant to the claim, and other relevant records held by a government entity).

Second, the parties agreed that the Board erred by providing an inadequate statement of reasons or bases when it found that VA was not obligated to obtain a medical examination relating to his claim.  Specifically it found that the Board did not provide a sufficient statement as to why the private medical opinions submitted by the Veteran were not sufficient to satisfy the "low threshold" of 38 C.F.R. § 3.159(c)(4)(i)(C) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In March 2017, the Board remanded the Veteran's claim for additional development to comply with the JMPR.  The Board requested that the mental health treatment records be sought from Schofield Barracks, Hawaii, from January to February 1991.  Also, after reviewing the evidence of record in detail in relation to requirements for obtaining a VA examination set forth in § 3.159(c)(4)(i)(C) and McLendon, the  Board determined that the evidence was sufficient to trigger VA's duty to assist in obtaining a VA examination with a medical opinion.  However, as the Veteran's allegation of the in-service stressor of "bullying" had not been verified, the Board also requested additional efforts be undertaken to obtain more detail from the Veteran in an effort to assist him in doing so prior to an examination being conducted.

In March 2017, a request was sent to the National Personnel Records Center (NPRC) asking it to search for the Veteran's mental health treatment records from January to February of 1991 at Schofield Barracks, Hawaii.  In April 2017, the response received was that the search yielded negative results.  Thus, no records were found.  The Veteran and his representative were notified by letter of this in May 2017.  In June 2017, a formal finding of unavailability was rendered.  Consequently, the Board finds that all efforts have been made to locate the Veteran's mental health records at Schofield Barracks, Hawaii, but any such records are not available and further efforts to locate them would be futile.  Thus, substantial compliance with the remand directives in the JMPR have been met and no further efforts need be undertaken.

In addition, in May 2017, a letter was sent to the Veteran requesting the he provide specific details of the stressful incident(s) in service that resulted in PTSD.  Although the Board did not specify, in its remand, the Board made it clear it was seeking more detail related to the Veteran's claim of "bullying" in service.  He was provided the PTSD Questionnaire to complete and return within 30 days of the date of this letter.  No response was received from the Veteran.  Consequently, the Board finds that full compliance with the Board's remand instruction has been accomplished.  The Board directed that verification of the stressor should be sought "should the Veteran provide sufficient information."  As he did not respond, no further action was required.  

Finally, the Board requested in the May 2017 remand that a VA examination with medical opinions be obtained.  A VA examination was obtained in July 2017.  The Board requested the VA examiner provide an opinion as to whether the Veteran's current acquired psychiatric disorder, to include PTSD, is at least as likely as not incurred in and/or caused by the alleged verified in-service stressor to include an in-service personal assault.  If a diagnosis of PTSD is not warranted, then the examiner should provide a detailed explanation of what criterion or criteria for a diagnosis under the DSM-5 is not present to support a diagnosis of PTSD.  If a diagnosis of PTSD is not warranted and another mental condition is diagnosed, please provide an opinion as to whether the Veteran's current mental condition is at least as likely as not incurred in and/or caused by the military service. Please provide a rationale based on the exam, history, and medical record review. 

After examining the Veteran, the VA examiner diagnosed him to have Unspecified Depressive Disorder with Psychotic Features.  She stated that the onset of his psychotic depression was in 2012 about the time he was hospitalized for the first time, in his early 40's.  The trigger appears to have been the loss of his girlfriend in Oklahoma and not seeing her children anymore.  See Examination Report, Section I.1.Diagnostic Summary, page 1.

With regards to an in-service stressor, the examiner stated that, based on explicit questions, the Veteran reported he was exposed to bullying, verbal ridicule, a finger poking in his chest, and taunting that is not uncommon in the military, although it is mean and inappropriate, and the Veteran did not tolerate it well by his report.  He did not have physical "assault" and although he had increased anxiety at how he was treated, he did not develop symptoms of PTSD during his brief stint in the military nor proximate to it.  See Examination Report, Section II.1.Evidence Review, page 3.  The Board notes that, as the Veteran denied a physical assault in service, consideration of PTSD due to a personal assault is not warranted.

As to whether the Veteran has PTSD due to the reported in-service stressor, the VA examiner stated the Veteran's symptoms do not meet the diagnostic criteria under DSM-5 criteria because his claimed stressor, "bullying," does not qualify as a Traumatic Exposure, Criteria A for PTSD as it was not a threat of significant injury or death, and that, Criteria A not being met precludes the rest of the conditions.  See Examination Report, Section II.1.Evidence Review, page 3; Section II.9. Remarks, page 11.  With regard to the "bullying," the examiner explained that "[a]lthough it troubles him, it did not CAUSE his later [mental health symptoms] that have been present since around 2012, with differing diagnoses.  Due to his depression and narrow, "tunnel-vision" focus, he ruminates obsessively about the past and bullying."  She stated that it is not unusual for depressed persons to focus negatively and excessively on past failures or events.  This is not "proof" that his filtered, negative view of the past is "true," "fact" or accurate.  He did not present as psychotic but may have had episodes during periods of severe depression.  Rather the voices he "hears" are more aptly described as auditory flashbacks or intrusive auditory memories.  He presented as somewhat ruminative and obsessive, but not as psychotic, although it is possible his medication impacts his presentation.  She reviewed some of the diagnoses seen in the treatment records.  As to the diagnosis of PTSD at VA, she stated it was based on his report of past combat trauma per records, so "that diagnosis through VA is considered NULL."  She also stated that, with Schizophrenia or Schizoaffective conditions, onset would have been in his 20's due to the biological basis of these disorders, likely with numerous periods of treatment and hospitalizations prior to his 40's.  Conversely, Veteran was able to work and function without treatment for many years post-military.  Thus, she concluded that, given the records, history and this exam, the Veteran is diagnosed with Unspecified Depressive Disorder with Psychotic Features, recurrent, onset around the time he went to Social Security and was granted disability in 2012.  The examiner opined that there is no nexus to a mental disorder having developed proximate to his claimed stressor event.  The cause/source of his mood disorder with psychotic features (labeled schizoaffective, schizophrenic, etc.) was not the bullying in active duty military; rather it was in response to negative interpersonal life events.  See Examination Report, Section II.9. Remarks, page 11-12.  

The examiner also commented that she had reviewed the Veteran's claims file, to include the Board's Remand summary and the SSA disability summary, which she found to be accurate.  She reviewed the Social Security Determination that indicated disability for mental disability (based on the many diagnoses he had been given and periods of hospitalization) was granted back to the "alleged onset date of disability" of May 22, 2012.  She agreed that this date is representative of the onset of the Veteran's mental disorders as it is when he first sought formal mental health care.  See Examination Report, Section II.1.Evidence Review, page 3.

In addition to the statements made in the VA examination report, the VA examiner completed a Medical Opinions Disability Benefits Questionnaire (DBQ) providing a formal medical opinion in response to the Board's opinion requests.  On this DBQ, the VA examiner opined the Veteran's claimed acquired psychiatric disorder(s) was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  In her rationale, she initially reported, as noted in the examination report, that the Veteran does not have PTSD as his reported stressor, verbal "bullying" and someone poking a finger in his chest, does not meet Criteria A for PTSD, which is required criteria.  He "experienced" harsh treatment, possible harassment (what he refers to as bullying) but there was no physical assault nor (as required per DSM-V) any event that could be defined as "Exposure to actual or threatened death, serious injury or sexual violation."  What the Veteran described as (verbal) bullying and a poke in the chest did not rise to the level above, and, if Criteria A is not met, the other diagnostic criteria are a moot point.  The examiner stated that a troubling, harassing event does not rise to the level of a traumatic event and, therefore, the Veteran cannot be diagnosed with PTSD.  Although he might argue that he "believed" he was in danger, his service while deployed was very brief and once he returned home from discharge for the disciplinary reasons cited in the examination, his concerns ought to have resolved.  She explained that he neither developed symptoms of PTSD or any mental disorder proximate to the events, nor did his reported stressor meet Criteria A.  Although the VA diagnosed PTSD at one time in 2011 or 2012, that was based on his report (see Progress notes) that he had been in combat and had trauma from witnessing death and going through traumatic events, as opposed to just hearing about such things, since he was not in combat.

As to the Veteran's current acquired psychiatric disorder (Depression with Psychotic features, otherwise referred to as Bipolar or Schizoaffective Disorder or Schizophrenia or Psychosis NOS), the VA examiner opined that it was less likely than not incurred in and/or caused by the alleged in-service stressor to include bullying, what was referred to as personal assault (non-physical) and verbal derogation.  He did not experience a physical assault (was questioned closely about this at the examination).  The examiner explained that a mental disorder that arose due to his service events would have arisen proximate to the event back in the 1990's, and there is no evidence that points to the development of a mental disorder in that earlier time period.  Rather, according to his Social Security disability documentation and to VA records of psychiatric treatment, the Veteran's psychiatric symptoms arose and/or became disabling around 2011 to 2012.  That was the reported onset of disability for the purposes of Social Security Disability (see paperwork).  Documentation in the chart suggests that the "trigger" or stressor for the hospital visit and suicidal ideation and mental illness was the breakup of a relationship in 2011 to 2012 and "loss of my children" (who were his girlfriend's children) when the children were placed in foster care.  The "bullying" as a stressor came up later in time and, although it is credible that it took place, it did not result in a mental disorder, including PTSD and his current condition or any previous condition, as he did not seek mental health treatment closer in time to the military events.

The examiner also opined that it is less likely than not that the Veteran's Depressive Disorder with Psychotic Feature had its onset during or is related to the Veteran's active military service as he did not have an injury or disease that was incurred or aggravated during his active duty or active duty for training or any period of inactive duty training.  The examiner explained that the bullying did not result in a disability as the Veteran did not seek treatment, was not diagnosed, did not take medication, and worked for many years (functioned much better).  It appears based on the records and Social Security Disability paperwork that his mental illness and disabling condition had a later onset, around 2011 to 2012, precipitated by environmental stressors that included a girlfriend and him breaking up and his perception that "I lost my children" (they were his girlfriend's children who were put in foster care).  His current mental health condition (and other similarly diagnosed conditions of a mood or psychotic nature) had its onset many years after he left the service, thus there is not a proximate connection between his symptoms and the military.  It is not uncommon for depressed persons to look back in time (process of depressive rumination) and to become bitter about the past, seeking someone or something to blame, in hindsight.  His belief that he was "traumatized" by the bullying is not supported by the available records.

After consideration of the July 2017 VA examiner's medical opinions in conjunction with the remainder of the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an acquired psychiatric disorder is warranted.  The Board finds the VA examiner's medical opinions to be highly probative as to both the Veteran's current diagnosis and whether there is a nexus between the Veteran's current psychiatric disorder and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  It is clear the VA examiner conducted a very thorough examination.  She clearly was not satisfied with vague answers provided by the Veteran but ensured to question him thoroughly to obtain clear statements from him regarding his history and in-service stressor.  The Board notes that this examination provides the first clear and detailed statement from the Veteran regarding his contention of in-service "bullying" that he has provided throughout the entire claim process despite attempts to obtain more detailed explanations from him.  This examiner should be commended for procuring the clarity that was so lacking in this case previously.  Not only did the VA examiner clarify the Veteran's contentions, but she also clearly reviewed the record and cited to relevant documents in the claims file that supported her position.  She provided a well-organized report written with unambiguous statements in an logical manner.  Her medical opinions are well written with rationales that are easily understandable and based upon the record as well as clear medical principles.  

The Board's prior findings as to the two private medical opinions has not changed.  Those medical opinions are afforded little to no probative value as the private physician provided blanket medical opinions without any real rationale to support them.  Id.  Furthermore, the facts upon which the opinions are based are inconsistent with the contemporaneous records and thus the medical opinions appear to be based upon an inaccurate factual premise.  As such, they should not be afforded probative weight.  Kowalski, supra.  

Finally, the Board's prior findings as to the credibility of the Veteran's testimony and statements as to a continuity of symptomatology and a nexus relationship to service also has not changed and, if fact, are affirmed by the VA examiner's opinions, especially that the onset of the Veteran's psychiatric disorder was not until around 2012.  Consequently, the Board finds that the evidence as to a continuity of symptomatology lacks probative value and, thus, cannot establish a nexus between the Veteran's current psychiatric disorder and his active military service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD (claimed as mental disorder and sleep disorder) is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


